



COURT OF APPEAL FOR ONTARIO

CITATION: 1784773 Ontario Inc. v. K-W Labour Association
    Inc., 2014 ONCA 288

DATE: 20140414

DOCKET: C57674

Feldman, Rouleau and Hourigan JJ.A.

BETWEEN

1784773 Ontario Inc.

Plaintiff (Appellant)

and

K-W Labour Association Inc.
,
    Re/Max Twin City Realty Inc., Nick Jamal, Citimax Realty Ltd., and David Lemont

Defendants (Respondent)

Raymond J. Wrubel, for the appellant

Sebastian J. Winny, for the respondent, K-W Labour
    Association Inc.

Heard: April 4, 2014

On appeal from the judgment of Justice J.W. Sloan of the Superior
    Court of Justice, dated August 21, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Counsel acknowledge that there is no direct evidence of economic loss or
    damage as a result of the stigma of a haunted property, nor is there any direct
    evidence from anyone who observed any strange occurrences in the property. In
    those circumstances, we see no error in the motion judges conclusion that the
    case is a proper one for dismissal on summary judgment.

[2]

The appeal is dismissed with costs fixed at $6,264.44, inclusive of
    disbursements and HST.


